It was necessary, to warrant a conviction, that tbe fact of tbe assault should be proved by evidence from another source than tbe defendant’s confession. Tbe record is barren of any such proof, save tbe circumstances that tbe complainant bad reported tbe defendant to tbe school authorities for an infraction of tbe rules, and that tbe defendant was present at tbe scene of tbe alleged assault. (People v. Roach, 215 N. Y. 592, 600; People v. Krauss, 192 App. Div. 403.) Tbe judgment of conviction of tbe Court of Special Sessions is, therefore, reversed on tbe law and facts, and tbe defendant discharged.
Kelly, P. J., Rich, Manning, Young and Kapper, JJ., concur.